Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
       Applicant, on pages 4-7, argues that Tang does not disclose wherein the doping concentration of the well region is less than the impurity region.
As examiner mentioned previously, paragraph [0048] of Tang discloses that the fourth dose of ions (for making 242 region i.e., well region) may be implanted at lower doses (construed as lower concentration). Tang specifically is comparing the implanted ion doses to each other and mentions how the fourth dose is lower than the other doses which results in a lower concentrations) and lower average implant energies; also as can be seen there are overlap regions in regions 236 (the impurity region) where they are introduce to the doping process more than once and would therefore make it a doping region with higher  It is to be noted that the prior art description .i.e., ipsis verbis, such as ‘a doping concentration of the well region is less than a doping concentration of the impurity region’ are not required to understand the process steps (See Vas-Cath, 935 F.2d at 1563, 19 USPQ2d at 1116; Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972). Moreover, Examiners would like to note that MPEP § 2141.02. VI “A prior art reference must be considered in its entirety, i.e., as a whole, W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984);  
Applicant in page 6 of the Remarks argues that Tang is not showing any comparison between the doping concentration of region 242 and 236.
However, [0048] of Tang clearly compares the doping concentration of fourth dose of ion (which make 242) with other preceding doses of ions (third, second, and first doses) and discloses that fourth dose of ion may be implanted at lower dose and lower implant energies.
Beside this, as mentioned above lower region of 236 where it overlaps with 242 has more concentration since it gets doped twice using both the ions implanted for region 242 and 236 which makes this overlapped region having more doping concentration from both 242 and 236 where they are not overlapped.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bu et al. (US 2017/0117365 A1; hereinafter Bu) in view of Tang et al. (US 20160293734 A1; hereinafter Tang) further in view of Xiao (US 2014/0151637 A1; hereinafter Xiao).

Regarding Claim 1, Bu (figs.1-7; particularly Fig.6) discloses a semiconductor device comprising:  
a substrate (5; [0020]; Fig.6);  
a plurality of fins (10; [0020] ) on the substrate (5), each of the fins (10) comprising a semiconductor material region (5 is made of semiconductor material) and an impurity region (30; [0035]; fig.6) disposed in the semiconductor material region (5); and
an isolation region (35/20a; [0040]) between the fins.
Bu does not expressly disclose having a well region in the substrate.
Tang (Fig.2K) discloses in a related art a Finfet having a substrate (202; [0018]), an isolation region (248; [0050]), wherein a bottom surface of the impurity region 
Therefore it would have been obvious in the art before the filling of the application to use Tang teaching and have well regions in the substrate to reduce leakage current.
Bu and Tang both disclose that the isolation region are made by CVD process.
However, Bu in view of Tang do not disclose that the isolation region is formed by a flowable chemical vapor deposition (FCVD) process.
Xiao ([0038]) discloses in a related art forming an isolation region (106) using process like CVD or FCVD.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute Bu and Tang’s process of making the isolation region using CVD method by Xiao’s process of making isolation region using FCVD method, because they have the equivalent properties, as recognized by Xiao. It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the 

Regarding Claim 2, Bu in view of Tang in view of Xiao as applied in claim 1, Bu (Fig.6) disclose wherein an upper surface of the impurity region (upper surface of 35) is below an upper surface of the isolation region.  
Regarding Claim 3, Bu in view of Tang in view of Xiao as applied in claim 1, Bu (Fig.6) discloses wherein the impurity region (30) forms a channel stop layer (Punch-through stop; [0040]).  
Regarding Claim 5, Bu in view of Tang in view of Xiao as applied in claim 1, Tang ([0023], [0037], [0040], and [0047] disclose that all the 1st to 4th ions have p-type conductivity) wherein the same conductivity type comprises a P-type conductivity.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898   

    /MOAZZAM HOSSAIN/    Primary Examiner, Art Unit 2896                                                                                                                                                                                                      February 23, 2022